DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2021 has been entered.
Allowable Subject Matter
Claims 1-15 and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 8: the prior art cited in the Final Office Action dated 08/11/2021 teaches all the limitations of claim prior to the amendment filed on 11/10/2021. However, the claim as amended recites “wherein: (i) if there is a match the authentication process is terminated and the user is not authenticated, and (ii) if there is no match the extracted fingerprint feature data is compared with enrolled authorised fingerprint feature data to determine authentication of the user.” The prior art taken alone or in combination fails to teach, disclose or suggest terminating the process when there is a match between the  extracted fingerprint feature data and the impairment data as required by the claim as amended and supported in the specification at least as shown in figure 9. The prior art also fails 
The examiner notes that: based on the claim limitations as written, the broadest reasonable interpretation of claim 1 encompasses an instance in which the steps end when it is determined that there is a match the authentication process is terminated and the user is not authenticated and also encompasses another instance in which the steps similarly end when it is determined that when there is no match, the extracted fingerprint feature data is compared with enrolled authorised fingerprint feature data to determine authentication of the user. In other words, claim 1 as written covers at least two paths.
Thus, the examiner concludes that the broadest reasonable interpretation of claim 1 does not require the performance of all the claimed steps which form multiple paths. See Ex parte Schulhauser, Appeal 2013-007847, 2016 WL 6277792 (PTAB Apr. 28, 2016). 
Regarding claims 2-15 and 17: the claims depend directly or indirectly from claims 1 or 8; therefore allowed for the same reasons as applied above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASSIM MAHROUKA whose telephone number is (571)272-2945. The examiner can normally be reached Monday-Thursday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BOBBAK SAFAIPOUR/Primary Examiner, Art Unit 2665